Citation Nr: 0028299	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  95-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the second 
and third fingers of the right hand as a residual of an 
injury to those fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1956 to July 
1958.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied 
entitlement to service connection for residuals of injury to 
the second and third fingers of the right hand, including 
arthritis.  In a March 1997 decision, the Board denied 
entitlement to service connection.  In May 1998, the U.S. 
Court of Veteran's Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter referred to as Court) granted 
the motion of the Secretary of the VA to vacate the Board's 
decision and remanded the matter to the Board.  

The Board last remanded the case to the RO for additional 
development in June 1999; the RO has now returned the case to 
the Board for appellate review.  While the case was in remand 
status, by a March 2000 rating decision, service connection 
for the appellant's residual scarring of the right index and 
middle fingers from the 1956 laceration was granted.  An 
evaluation of 10 percent was assigned, effective as of 
December 1993. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The medical evidence of record reveals that the appellant 
currently suffers from arthritis of the distal 
interphalangeal joints of the second and third fingers of the 
right hand, as well as the fourth and fifth fingers of the 
right hand and the second finger of the left hand.

3.  The appellant testified that he suffered a laceration 
injury in-service to his right index and middle fingers.

4.  A VA physician has submitted a competent medical opinion 
stating that there is a causal relationship between the 
appellant's current arthritis of the distal interphalangeal 
joints of the second and third fingers of the right hand and 
the reported in-service injury.

5.  Arthritis of the distal interphalangeal joints of the 
second and third fingers of the right hand was first 
clinically demonstrated many years after separation from 
service.

6.  The weight of the competent medical evidence of record 
reflects that the arthritis of the distal interphalangeal 
joints of the second and third fingers of the right hand is 
not related to any incident of service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the distal interphalangeal joints of the second 
and third fingers of the right hand claimed as the residual 
of an injury to those fingers is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).

2.  An acquired chronic disorder of the distal 
interphalangeal joints of the second and third fingers of the 
right hand was not incurred in active military service, and 
arthritis of the distal interphalangeal joints of the second 
and third fingers of the right hand may not be presumed to 
have been incurred in service.  38 C.F.R. §§ 101, 1101, 1131, 
1133, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has current disability from an 
in-service injury to the second and third fingers of his 
right hand.  He has reported that he sustained a razor blade 
laceration of those fingers which has resulted in disabling 
arthritis.  The record contains evidence that the appellant 
has current disability that affects the second and third 
fingers of his right hand.  Unfortunately, the claims file 
contains no service medical records.  The RO has been advised 
by a representative of the National Personnel Records Center 
(NPRC) that such records were destroyed in the fire at that 
facility in July 1973.  

The appellant testified during his January 1996 personal 
hearing at the RO his fingers were lacerated by a razor blade 
that had become wedged in a space between some wood panels 
behind a barracks sink.  See Hearing Transcript p. 1.  He 
described the lacerations as being across the back of the 
first knuckles.  He recalled that the lacerations were closed 
with some stitches and that the doctor told him that in time 
he could have arthritis there.  See Hearing Transcript p. 2.  
He also testified that he was first told he had arthritis in 
the affected fingers three years previous, that he first 
received treatment for symptoms associated with the fingers 
of the right hand at a VA outpatient treatment clinic and 
that a physician who was then treating him believed that the 
in-service injury to his right hand and his current 
disability were related.  See Hearing Transcript pp. 2-3.

The Board finds the appellant's testimony about the 
circumstances of the in-service lacerations of those fingers 
is credible.  Based on such testimony, the Board finds that 
the appellant sustained in-service lacerations of the second 
and third fingers of the right hand.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) by 
(1) evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
post-service continuity of symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Review of the medical evidence of record reveals that the 
appellant was first noted to have arthritis of the distal 
interphalangeal joints in December 1993; radiographic 
examination at that time revealed no evidence of a fracture 
or dislocation and there were arthritic changes of the distal 
interphalangeal joints with Heberden's node formations, 
particularly of the distal interphalangeal joint of the 
middle finger of the right hand.

The evidence of record includes a written statement, dated in 
February 1999, and a clinical noted dated in August 1999, 
from a VA rheumatologist who reported that the appellant was 
suffering from arthritis of the distal interphalangeal joints 
of the fingers of the right hand.  The VA physician noted 
that a review of the appellant's trauma history revealed 
laceration of the middle and index fingers of the right hand 
with a razor blade in service.  He opined that there was a 
causal relationship between the appellant's current arthritis 
of the distal interphalangeal joints of the second and third 
fingers of the right hand and the reported in-service 
laceration injury.  

In view of the evidence of record, the Board finds the claim 
currently on appeal to be well grounded.  However, for the 
reasons discussed below, the Board finds that the evidence 
does not support a grant of service connection for arthritis 
of the distal interphalangeal joints of the second and third 
fingers of the right hand.  The Board notes that neither the 
appellant nor his representative has indicated that 
additional, relevant evidence exists that has not been 
obtained.  The facts relevant to the issue on appeal have 
been properly developed and therefore, there is no further 
duty to assist in developing the claim as contemplated by 
38 U.S.C.A. § 5107(a).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. § 3.307.  Arthritis is a disease subject to 
this presumptive service connection.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease occurred in service.  38 C.F.R. 
§ 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In weighing the evidence of record, the Board 
concludes that the weight of the evidence is against a 
finding that arthritis of the distal interphalangeal joints 
of the second and third fingers of the right hand had its 
onset during the appellant's active service.  As discussed 
below, the preponderance of the evidence is against a finding 
that the appellant's current arthritis of the distal 
interphalangeal joints of the second and third fingers of the 
right hand is related to any incident or occurrence of 
service, and right hand arthritis may not be presumed to have 
been incurred in service.

There are no treatment records of any kind in evidence from 
July 1958 until January 1993, when the appellant was 
receiving treatment at a VA facility for hypertension.  
Records of VA outpatient treatment rendered in 1993 and 1994 
include a December 1993 report of x-rays of the appellant's 
right hand which indicates that there were arthritic changes 
of the distal interphalangeal joints of the right hand with 
Heberden's node formations, particularly of the distal 
interphalangeal joint of the middle finger without evidence 
of fracture or dislocation.  Subsequent records show 
treatment for right hand osteoarthritis.

The claims file contains statements from two long-time 
acquaintances of the appellant.  One, who knew the appellant 
before he entered service, stated that during his service the 
appellant told her that he had cut his fingers while cleaning 
barracks sinks.  The other stated she had known the appellant 
since 1958, and that he had described the circumstances of 
the razor blade lacerations of his right second and third 
fingers.  She stated that the appellant's current symptoms of 
disfigurement, pain and loss of mobility are the result of 
the in-service injury. 

As noted above, the appellant has testified that the 
physician who treated him after the in-service lacerations 
told him that the wounds would heal but he would ultimately 
develop arthritis in the area of the trauma.  He also 
testified that the physician who was currently treating him 
had told him that his current symptoms are "related" to the 
in-service finger laceration and the evidence of record 
includes a statement from a VA rheumatologist who opined that 
there was a causal relationship between the appellant's 
current arthritis of the distal interphalangeal joints of the 
second and third fingers of the right hand and the reported 
in-service laceration injury.

While this opinion, standing alone, is probative enough to 
make this claim well grounded; it is insufficient to 
establish service connection.  The record contains 
conflicting opinions as to the etiological relationship of 
the appellant disability to his military service.  Indeed, 
the treating VA rheumatologist has submitted conflicting 
opinions on the matter.  In addition to the February 1999 
written statement and the August 1999 clinical note, the 
rheumatologist recently submitted another opinion in November 
1999.  After examining the appellant, the rheumatologist 
stated that the appellant demonstrated arthritic nodules of 
the second through fifth fingers of the right hand, as well 
as second finger of the left hand.  He opined that there was 
no relationship between the diagnosed arthritis and the 
laceration of the index and middle fingers of the right hand.

The rheumatologist's most recent opinion is consistent with 
that rendered by the VA orthopedist who reviewed the claims 
file and examined the appellant in October 1999.  In addition 
to the arthritic nodules of the second through fifth fingers 
of the right hand and the second finger of the left hand, 
mild arthritic changes were observed on physical examination 
of the third toe of each foot.  The orthopedist opined that 
the etiology of the appellant's right hand arthritis was a 
general degenerative osteoarthritis and that there was no 
relationship to the laceration that the appellant suffered in 
1956.

While the appellant testified during his January personal 
hearing that he did not have a problem with arthritis in any 
other joint in his body, the current medical evidence of 
record indicates that, in addition to the right index and 
middle fingers at issue in this case, the appellant also 
suffers from degenerative changes of the distal 
interphalangeal joints of the fourth and fifth fingers of the 
right hand and of the second finger of the left hand.  He 
also has arthritic changes in the third toes of each foot.  
The Board notes that the VA rheumatologist and the VA 
orthopedist both pointed out that the appellant's claimed 
arthritis is similarly manifested in two other fingers on the 
right hand that were not involved in the in-service injury, 
as well as one finger on the left hand that was never injured 
at all.  The appellant's theory of the case provides no 
explanation for these undisputed clinical facts, but the VA 
orthopedist's opinion that the appellant suffers from 
generalized degenerative osteoarthritis does account for the 
similarly manifested arthritis in the affected five fingers 
and two toes.  The Board also notes that laypersons are not 
competent to offer medical opinions concerning diagnoses or 
etiology and, therefore, the opinions reflected in the 
testimony and statements of the appellant and the September 
1994 third party written statement do not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In summary, the evidence falls short in several areas and 
does not support a grant of service connection for the 
current arthritis of the distal interphalangeal joints of the 
second and third fingers of the right hand.  As discussed 
above, the post-service medical records are devoid of a 
diagnosis of arthritis of the distal interphalangeal joints 
of the second and third fingers of the right hand until 
December 1993- thirty-five years after service.  Because the 
totality of the medical and nonmedical evidence of record 
shows that the appellant's currently demonstrated arthritis 
of the distal interphalangeal joints of the second and third 
fingers of the right hand cannot be said to be related to 
service, including the in-service right hand laceration, the 
Board finds that the claim for entitlement to service 
connection for arthritis of the second and third fingers of 
the right hand must be denied.  The Board finds that the 
evidence of record is not in equipoise on the question of 
whether the appellant's current arthritis of the distal 
interphalangeal joints of the second and third fingers of the 
right hand should be service connected.  Since the 
preponderance of the evidence is against allowance of this 
claim, the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for arthritis of the distal 
interphalangeal joints of the second and third fingers of the 
right hand as a residual of an injury to those fingers is 
denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

